Walker, J. This was an action of assumpsit, for goods and chattels sold and delivered, and for money lent by appellee, Sarah Carey, while sole and unmarried. It appears from the evidence in the record, that she was the widow of Allen Cross, who had died intestate, leaving no child or children or descendants. That she as his widow sold the property of her deceased husband, at public vendue, and appellant became the purchaser of the property, to recover the price of which this suit was brought. That letters of administration were never granted upon the estate of her deceased husband. It is urged that without letters of administration granted to her, she possessed no power to sell the personal property, and that by such a sale no title passed to the purchaser. And that for the want of title there was no right to recover the price bid at the sale. The 46th section of the Statute of Wills, (Scates’ Comp. 1199,) provides, that intestate estates, both real and personal, in this State, after the payment of all debts and claims against the estate of the intestate, shall descend to, and be distributed amongst his or her children, and their descendants, in equal parts, etc. But “ when there shall be a widow and no child or children, or descendants of a child or children of the intestate, then the one-half of the real estate, and the whole of the personal estate shall go to such widow, as her exclusive estate forever; subject to her absolute, disposition and control, to be governed in all respects by the same rules and regulations as are or may be provided in cases of estates of femmes sole.” Upon the grant of letters of administration, the legal title to the personal estate thereby vests in the representative of the estate, in trust for the heirs or distributees and creditors of the estate. And the equitable doctrine is recognized by numerous adjudged cases, that the distributive share, on the death of the intestate, vests immediately in the person, upon whom it is cast by the law. 2 Atk. 118, note D; 3 P. Wms. 50; Beeves on Descents, 57. And this doctrine is fully recognized by this court in the case of Riley v. Loughrey, 22 Ill. 97. In giving a construction to this statute, we perceive no reason requiring us to overrule or modify the doctrine there announced. The statute having conferred upon the widow, who is proved to be heir of her husband, under our statute, and having possessed herself of the property, she undoubtedly had such a title as enabled her to sell it, and the purchaser acquired it subject alone to the payment of the debts against the estate, and appellant admitted that the estate was not indebted. Nor did he on the trial, attempt to show any such indebtedness except to himself, which was done not to defeat his title, but as a set-off against the appellee’s claim. It was also argued that the finding of the jury was against the weight of evidence. It was conflicting, and the jury had the sole right of weighing and reconciling it, or rejecting such as they regarded unworthy of belief, and we will not for light causes review their finding. In this case we discover no reason for disturbing the finding of the jury on the evidence. Nor do we perceive any objection to the instructions given by the court. They announce the law correctly as it arises on the evidence in the case, and were in nowise calculated to mislead the jury. They were properly given. We perceive no error in this record, and it must therefore be affirmed. Judgment affirmed.